Case 1:18-cr-20685-KMW Document 474 Entered on FLSD Docket 09/07/2021 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                   CASE No. 18-CR-20685-WILLIAMS/TORRES


  UNITED STATES OF AMERICA,
  v.
  GUSTAVO ADOLFO HERNANDEZ FRIERI,
        Defendant,
  and
  OLYMPIA DE CASTRO
        Third Party Petitioner
  _______________________________________/

             UNOPPOSED MOTION TO EXTEND BY SIX DAYS
           DEADLINE TO APPEAL (ECF#468) ORDER GRANTING
           GOVERNMENT’S MOTION TO COMPEL DISCOVERY

        On August 25, 2021, Magistrate Judge Torres granted the government’s

  motion to compel discovery responses from Third-Party Petitioner, Olympia De

  Castro. ECF#468. The compelled discovery consists of emails over which Ms. De

  Castro and her former husband, defendant Gustavo Hernandez, asserted privilege

  pursuant to a Joint Defense Agreement between the De Castro and Hernandez legal

  camps, as well as the marital privilege. The emails include communications between

  Mr. Hernandez, his criminal defense lawyers, and Ms. De Castro’s lawyer.
Case 1:18-cr-20685-KMW Document 474 Entered on FLSD Docket 09/07/2021 Page 2 of 2




         Mr. Hernandez intends to appeal Magistrate Judge Torres’ order. That appeal

  is due on September 8, 2021. Due to the death of a dear friend of undersigned counsel

  Jackie Perczek, we respectfully request an additional six days, until September 13,

  to file the appeal.

         The government does not object.

                              Respectfully submitted,
                              BLACK SREBNICK
                              201 South Biscayne Boulevard
                              Suite 1300
                              Miami, Florida 33131
                              (305) 371-6421
                              HSrebnick@RoyBlack.com
                              JPerczek@RoyBlack.com

                        By:   /s/ Howard Srebnick
                              HOWARD SREBNICK
                              Florida Bar No. 919063

                              JACKIE PERCZEK
                              Florida Bar No. 042201
